976 F.2d 727
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Irvin K. SCALES, Plaintiff-Appellant,andLeon P. SCOTT; James Byrd Miller; Horace. M. Wilson, Plaintiffs,v.Aaron J. JOHNSON;  John G. Patseavouras;  Gene T. Cousins;Nathan A. Rice;  Bobby Watson;  L. W. Vaughn,Defendants-Appellees.
No. 91-6510.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 17, 1992Decided:  Sept. 17, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-88-5-CRT)
Irvin K. Scales, Appellant Pro Se.
LaVee Hamer Jackson, Office of the Attorney General of North Carolina, Raleigh, North Carolina, for Appellees.
E.D.N.C.
AFFIRMED.
Before HALL, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:

OPINION

1
Irvin K. Scales appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Scales v. Johnson, No. CA-88-5-CRT (E.D.N.C. Dec. 20, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 In addition to Scales, three other inmates filed this complaint in the district court.  However, only Scales properly perfected an appeal because he was the only party to sign the notice of appeal.   Smith v. White, 857 F.2d 1042, 1043 (5th Cir. 1988)